Citation Nr: 0523684	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  03-33 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUE

Entitlement to service connection for outpatient dental 
treatment purposes only.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States






INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1973 and several periods of inactive duty and active 
duty for training with the National Guard from 1973 to 2002.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision of the Cheyenne, 
Wyoming Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDING OF FACT

There is no current dental condition related to inservice 
dental trauma, nor is there any other current dental 
condition otherwise related to military service.


CONCLUSION OF LAW

A dental condition, including one which would entitle the 
veteran to VA outpatient dental treatment, was not incurred 
in or aggravated by active service. 38 U.S.C.A. §§ 1712, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.381, 17.161 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in May 2001 and January 2004, as well as by 
the discussions in the rating decisions, statement of the 
case, and supplemental statement of the case.  By means of 
these documents, the veteran was told of the requirements to 
establish service connection, of the reasons for the denial 
of his claim, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claims.  In addition to providing the VCAA laws and 
regulations, additional documents of record, to include the 
rating decisions of record, the statement of the case (SOC) 
and SSOCs have included a summary of the evidence, all other 
applicable law and regulations, and a discussion of the facts 
of the case.  Such notice sufficiently placed the veteran on 
notice of what evidence could be obtained by whom and advised 
him of his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

While the veteran's claim was initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO 
reconsidered the claim on the merits pursuant to VCAA and 
issued a rating decision in November 2002.  The veteran was 
advised the duties pursuant to VCAA in a May 2001 prior to 
the November 2002 decision as well as a January 2004 letter.  
A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  After receipt of the content-complying 
letters and SSOC, his claim was readjudicated based upon all 
the evidence of record.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's VA and private 
outpatient records.  The RO attempted to obtain the veteran's 
service medical records as well.  While some service medical 
records were obtained, the veteran's complete service medical 
records were not available.  In 2000 and 2001, the RO 
requested the veteran to fill out a form to enable VA to 
search for records from alternate sources.  In August 2002, 
the RO notified the veteran that his complete service medical 
records could not be located. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Here, the veteran was afforded a VA dental 
examination.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).

Service connection for dental treatment purposes

In September 1973, the veteran was afforded a separation 
examination.  On his medical history, the veteran did not 
report or complain of any severe dental or teeth problems.  
No dental findings were noted.  Periodic examinations for 
National Guard dated in 1976 and 1978 do not show any 
complaints or findings of dental problems. 

A 1987 National Guard physical examination noted that the 
veteran reported the removal of 14 teeth with placement of 
bridges and partial plates due to severe teeth and gum 
problems.  A 1988 VA medical record shows a finding of 
gingivitis and instructed the veteran to seek private dental 
treatment.  In May 1999, a private dental report shows that 
the veteran was fitted for complete upper and lower dentures.

In November 1999, the veteran was afforded a dental 
examination. The examiner stated that the veteran reported 
brushing his teeth in contaminated water while stationed in 
Vietnam in 1971-1972 and that he developed dental caries and 
periodontal disease and had 4 teeth pulled while on active 
duty.  The examiner noted that the veteran now work two 
partial dentures and only had 4 teeth left.  The examiner 
stated that based on the veteran's comments, the veteran 
appeared to be a Class IIA dental outpatient.

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment. 38 C.F.R. § 
3.381(a). Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service. 
When applicable, a determination will be made as to whether 
it is due to a combat wound or other service trauma, or 
whether the veteran was interned as a prisoner of war (POW). 
38 C.F.R. § 3.381(b). The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment. 38 C.F.R. § 17.161(c).  If a veteran is service 
connected for the loss of a tooth due to trauma, the veteran 
is entitled to perpetual treatment for that tooth. VA's 
General Counsel held that dental treatment of teeth, even 
extractions, during service did not constitute dental trauma. 
See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service. Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service. 38 
C.F.R. § 3.381(e).

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment-such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service- connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc. 38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161. 

At the outset, the Board notes that the veteran's complete 
service medical records including dental records are not 
available from the National Personnel Records Center (NPRC) 
or any of the National Guard units to which the veteran was 
assigned, and that despite the RO's diligent efforts, no 
alternative records could be obtained.  The Court has held 
that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule. See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of the veteran's claim has been undertaken with this 
heightened duty in mind.  However, the case law does not 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant. See Russo v. Brown, 9 Vet. 
App. 46 (1996).

Here, the veteran's September 1973 separation examination and 
medical history as well as periodic National Guard 
examinations thereafter are of record.   While the veteran 
states that he developed dental caries and periodontal 
disease in service resulting in the removal of 4 teeth, there 
is no indication in the service medical records that the 
veteran's teeth were extracted in service due to disease.  

While the VA examiner in November 1999 indicated that the 
veteran may be entitled to Class IIA treatment, the examiner 
made it clear this opinion was based solely on the veteran's 
statements.  There was no review of any records at the time 
of the examination.  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2004).

The only evidence of record supportive of the veteran's claim 
of an in-service injury or disease consists of the lay 
statements of the veteran himself.  Although the veteran 
asserts that he is seeking service connection for a dental 
condition, evidence of any such condition during service or 
since service is not of record.  The veteran is a layperson 
who has expressed an opinion relating dental disability to 
his military service.  He is not competent to diagnose or 
address causation or etiology of claimed dental disability.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Thus, the record does not demonstrate the existence of a 
current dental condition for which service connection might 
be granted.  The Board finds that the veteran is not eligible 
for outpatient dental treatment under Class II(a), pertaining 
to veteran's having a service-connected noncompensable dental 
condition or disability resulting from combat wounds or 
service trauma, since there is no evidence that the veteran 
suffered combat wounds or service trauma.  Although he served 
in Vietnam during the Vietnam conflict, his DD-214 indicates 
that he had no wounds received as a result of action with 
enemy forces.  There are no post service dental records on 
file which indicate any dental trauma in service.

The Board notes that the veteran is not shown to be entitled 
to service connection or treatment under any of the other 
possible classes of eligibility.  For instance, there could 
be no eligibility for Class I dental care since he is not 
shown to have a service-connected compensable dental 
condition. (See 38 C.F.R. § 4.150).  He also does not allege, 
and the evidence does not otherwise suggest, that he applied 
for dental treatment within a year of his release from active 
duty, so there could be no eligibility for one- time Class II 
treatment for any service-connected noncompensable dental 
condition.  He also was not a POW, which could otherwise 
provide a basis of entitlement under Classes II(b) and II(c).  
Other classes discussed under 38 C.F.R. § 17.161 are also not 
for application in the instant case.

There is no evidence that the veteran suffered any dental 
disability or sought treatment for any dental disability 
within one year after his service discharge.  In sum, a 
dental condition, including one which would entitle the 
veteran to VA outpatient dental treatment, was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1712 (West 
2002); 38 C.F.R. §§ 3.381, 17.161 (2004).  

Therefore, the Board finds that the preponderance of the 
evidence is against the claim, and there is no doubt to be 
resolved.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990)

ORDER

Service connection for outpatient dental treatment purposes 
is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


